Citation Nr: 1129134	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic upper back disability, to include the thoracic and cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. M.F.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on multiple periods of active duty, with service from November 1986 to April 1987, October 1992 to February 1993, November 2001 to February 2002, and January 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for an upper back disability.  (In this regard, the Board notes that the Veteran is service connected for a chronic low back disability, which is diagnostically rated as lumbar degenerative disc disease (DDD) with chronic lower back pain.)

In November 2008, the Board remanded the claim to the RO for additional evidentiary development.  Following this development, the RO confirmed the denial of service connection for an upper back disability in a March 2009 rating decision/supplemental statement of the case.  Thereafter, the appeal was returned to the Board, which remanded the case once again in December 2009 for another medical examination and opinion.  The requested examination was conducted in January 2010, after which the denial of service connection was confirmed in an August 2010 rating decision/supplemental statement of the case.  Thereafter, the appeal was returned to the Board and the Veteran now continues his appeal.   


FINDINGS OF FACT

A chronic upper back disability of the thoracic and cervical spine did not have its onset during any of the Veteran's periods of active military service or arthritis within one year of discharge, nor was a chronic upper back disability of the thoracic and cervical spine secondary to his service-connected lumbar degenerative disc disease with chronic lower back pain.


CONCLUSION OF LAW

A chronic upper back disability of the thoracic and cervical spine was not incurred, nor may arthritis be presumed to have been incurred during any of the Veteran's periods of active duty, and chronic upper back disability of the thoracic and cervical spine is not proximately due to, or aggravated by, his service-connected chronic low back disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  (38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.)

The service connection claim decided herein stems from the Veteran's application for VA compensation for this disability, which was filed in October 2004, several months prior to his discharge from his latest period of active duty.  VCAA notice letters addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing the claim were dispatched to the Veteran in October 2004, January 2007, and December 2008, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although fully compliant notice was not furnished until well after the initial adjudication of this claim in May 2005, the error in timing of notice was rectified during the course of this appeal when the claimant was later provided with fully compliant notices followed by a subsequent readjudication of his claim on the merits, most recently in a rating decision/supplemental statement of the case issued in August 2010, thereby curing any errors with respect to defective timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and post-service private and VA medical records identified by the claimant as being relevant have been obtained and associated with the claims file.  Included in these are records pertaining to his orthopedic diagnoses and treatment for back and neck pain from his private physician, Augustus O. Soriano, M.D., which included a relevant opinion from Dr. Soriano dated in August 2007.  The Veteran has also been provided with VA examinations of his spine and neurological system in January 2006, February 2008, March 2008, December 2008, and January 2010.  The December 2008 and January 2010 VA examinations were conducted pursuant to Board remands in November 2008 and December 2009, respectively, to obtain nexus opinions, based on the evidence of record, addressing the likelihood that the clinical findings obtained on orthopedic examination and medical imaging studies of the Veteran's thoracic and cervical spine represented chronic disabling pathologies that were related to active service.  At this juncture the Board notes that as of now the present state of the evidentiary development undertaken by the RO is, collectively, in substantial compliance with the instructions of the November 2008 and December 2009 remands.  The Board is therefore now satisfied that the evidence is sufficiently developed for appellate adjudication of the issue of entitlement to service connection for a chronic upper back disability, to include the thoracic and cervical spine.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in September 2010, and in the ensuing months thereafter prior to rendering this appellate decision.  Neither the Veteran nor his representative has indicated that there are any other outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the claim decided herein.  

The Board observes that the VA examinations of December 2008 and January 2010 collectively provide a nexus opinion addressing the relationship between the Veteran's military service and his presently diagnosed orthopedic conditions relating to his thoracic and cervical spine.  These opinions have been supported by medical rationales based on the examiner's review of the Veteran's relevant clinical history.  Therefore, the Board finds that the December 2008 and January 2010 VA medical examination reports (and the clinical findings, nexus opinions, and supportive rationales presented therein) are adequate for purposes of adjudicating the claim for VA compensation for a chronic upper back disability, to include the thoracic and cervical spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidentiary development undertaken by the RO is in substantial compliance with the instructions of the November 2008 and December 2009 Board remands; thus, no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board will therefore proceed with the adjudication of this appeal.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the veteran is presumed to have been sound upon entry to active service when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R.§ 3.304(b) (2010).  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  This can be established by the Veteran's own lay statements, and those of lay witnesses, if they pertain to externally observable symptoms, or to perceivable symptoms of a claimed disability that are within their competence to report.  [See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007): The absence of contemporaneous medical evidence is not an absolute bar where lay evidence is credible and ultimately competent.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.]

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As relevant, the Veteran's service treatment records for all periods of active duty show no diagnosis of a chronic skeletal or disc disability of his thoracic or cervical spine, or of their adjacent musculature or neurological structures.  While the service and private medical records concurrent with his latest period of service do reflect that he sustained an injury of his low back following an accidental fall in April 2004 (for which he is now receiving VA compensation for lumbar DDD with chronic lower back pain as a disabling residuals thereto), with complaints of occasional pain in his left upper back that was aggravated by physical activity, relieved by rest, but not otherwise incapacitating or requiring treatment, the records do not show any definitive diagnosis of a chronic pathology of the bones or soft tissues (including the nerve distributions) of his thoracic or cervical spine.  A July 2004 X-ray revealed no acute abnormality of the cervical spine.  Although a subsequent chiropractic assessment in August 2004 indicated "nonallopathic" lesions of the cervical spine, an objective clinical examination did not corroborate this finding.  Private clinical examination conducted concurrent with the latest period of active service in November 2004 shows that no evidence of radiating pain on movement, muscle spasm, tenderness, ankylosis, or additional limitation of motion by pain, fatigue, weakness, lack of endurance, or incoordination was detected on assessment of his cervical and thoracic spine.  X-rays of his cervical spine were within normal limits.  As relevant, the diagnostic assessment was no diagnosis of an upper back condition because of the absence of any associated pathology to render such a diagnosis.

The report of a VA-authorized spine examination conducted in January 2006, while noting chronic disabling orthopedic pathology of the Veteran's lumbar spine, shows no such clinical findings with respect to his thoracic or cervical spine.

A July 2007 MRI scan of the Veteran's cervical spine shows normal findings at all levels except for some very mild degenerative signal changes in the anterior/inferior C4 vertebral body, but otherwise with normal cervical disc configuration at all levels with no neural impingement detected.  MRI scan of the Veteran's thoracic spine revealed degenerative signal changes in the posterior superior T11 vertebra, with small Schmorl's nodules on the inferior cortical endplate of his T10, T11, and T12 vertebrae.  Otherwise, no spinal stenosis was detected and the thoracic disc configuration was normal at all levels without any neural impingement.       

As relevant, the evidence includes an opinion dated in August 2007 by the Veteran's private physician, Augustus P. Soriano, M.D., who states that the Veteran informed Dr. Soriano of his history of back injury during active duty.  Dr. Soriano reported that based on X-ray and MRI studies, he diagnosed the Veteran with degenerative signal changes in the posterior superior T11 vertebra, with small Schmorl's nodules on the inferior cortical endplate of his T10, T11, and T12 vertebrae.  Dr. Soriano opined that "(i)t is highly probable that the veteran's (back injury) in service are linked to his current conditions."

At hearings conducted before an RO Decision Review Officer in July 2007 and the undersigned traveling Veterans Law Judge in September 2008, the Veteran and his witness testified, in pertinent part, that he sustained injuries to his back following an accidental fall during his last period of military service, including to his upper back, for which he believed he should be awarded VA compensation.  The Veteran reported having back pain ever since this injury and referred to the August 2007 opinion of Dr. Soriano discussed above, in support of his claim.

The reports of a VA neurological examination, nerve conduction velocity test, and electromyogram study of the Veteran's nerve distribution surrounding his cervical spine, which were conducted in February 2008 and March 2008, note the Veteran's history of a back injury sustained in an accidental fall in service with subjective complaints of neck pain ever since.  Objectively, these examinations are significant for showing no associated cervical nerve root lesions, impingement, or radiculopathy.  The reports contain clinical opinions linking the Veteran's motor examination results and his subjective complaints of neck pain and popping noises on movement of his vertebral joints as being more consistent with malingering and age-related degenerative changes but not with what would be expected from a traumatic falling injury.  

The report of a December 2008 VA examination shows that the Veteran's aforementioned clinical history was reviewed and considered.  X-rays obtained at this examination revealed mild disc space narrowing at the C3-C4 vertebrae that supported a diagnosis of DDD at C3-C4.  The examining physician then presented the following nexus opinion regarding the Veteran's cervical spine diagnosis:

I have reviewed the medical evidence of record.  Based on this review, it is likely that these minimal C4 degenerative changes noted [in the July 2007 MRI study] and the mild disc space narrowing at C3-C4 are age-related rather than post-traumatic changes.  Based upon all evidence of record, it is not as likely as not that these age-related degenerative changes are the direct and proximate result of any incident or occurrence in [military] service.

The report of a January 2010 VA examination shows that the examining physician had reviewed the Veteran's pertinent clinical history, with particular attention directed to Dr. Soriano's August 2007 opinion linking the Veteran's military service with his diagnoses of degenerative signal changes in the posterior/superior T11 vertebra and Schmorl's nodules of the inferior cortical endplate of T10, T11, and T12 vertebrae.  Physical examination of his thoracic spine revealed subjective pain but without objective evidence of musculoskeletal or neurological impairment to account for these complaints.  The examiner could find no objective evidence of any thoracic spine pathology.  In his discussion of his examination findings, the reviewing VA physician expressed non-concurrence with Dr. Soriano's August 2007 opinion and presented the following opinion:

Based upon my interpretation of the [July 2007] MRI scan report, I do not think that [it] reveals any significant abnormalities.  Regarding Schmorl's nodes, these are seen in association with degenerative disk disease but are of no pathophysiological significance.  They do not cause pain nor do they "pinch" nerves and do not require surgery.  Review of the literature indicates that Schmorl's nodes are said to be so common that they can be considered a normal finding.  In a study in The New England Journal of Medicine. . . , [t]he most common disk abnormalities [detected on spine MRIs] were Schmorl's nodes, annular defects, and facet arthropathy.  The conclusion was that given the high prevalence of these findings in people without [back] pain, the discovery of such findings in people with complaints of back pain may frequently be coincidental.  Further review of the literature indicates that simple Schmorl's nodes of a central type are relatively frequent and asymptomatic.  Therefore, based upon review of all the evidence of record, it is [my] opinion that the findings of the [July 2007] MRI scan report do not indicate any significant pathology and are not associated with [the Veteran's] history of low back injury in the military.

The Board has considered the evidence discussed above and concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic upper back disability of his thoracic and cervical spine.  The clinical records do not demonstrate onset of a chronic musculoskeletal disability or disabling process of his thoracic and cervical spine during any of his periods of active duty.  Notwithstanding the chiropractic assessment of a "nonallopathic" cervical spine lesion in 2004, cervical spine X-rays obtained prior to and following this chiropractic assessment are negative for any clinical abnormality.  The Board finds that these physicians' findings have significantly greater probative weight towards establishing the absence of a cervical spine pathology during service than a chiropractor's assessment that one was present.  

Post-service clinical records do not show onset of a chronic degenerative joint disease pathology of the Veteran's cervical or thoracic vertebrae that is manifest to a compensable degree within one year after his discharge from his final period of active duty in May 2005, such that service connection for an arthritic disability affecting his upper back could be allowed on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  In this regard, the existence of a degenerative C4 abnormality noted post-service was not clinically established until July 2007, well over two years following the Veteran's separation from his final period of military service.  In any case, the December 2008 VA medical opinion addressing the etiology of the aforementioned cervical spine disability found that the C4 degenerative changes and mild disc C3-C4 space narrowing were age-related rather than post-traumatic in origin and that it was not as likely as not that these age-related degenerative changes were the direct and proximate result of any incident or occurrence in military service.  The Board also notes at this point that there is no medical evidence that indicates that this cervical spine diagnosis is etiologically related to, or is otherwise aggravated by the Veteran's service-connected lumbar DDD with chronic lower back pain.  Thusly, the Board concludes that the weight of the clinical evidence is against allowing the Veteran's claim of entitlement to service connection for a cervical spine disability.  

The weight of the clinical evidence is also against the Veteran's claim for VA compensation for a thoracic spine disability.  The objective medical evidence does not show onset of a chronic orthopedic disability of his thoracic spine during service or arthritis that is manifested to a compensable degree within one year following his separation from his final period of service in May 2005.  While noting the July 2007 MRI findings of degenerative signal changes in the posterior/superior T11 vertebra and Schmorl's nodules of the inferior cortical endplate of T10, T11, and T12 vertebrae, and the August 2007 opinion of Dr. Soriano linking these to the Veteran's military service, the Board finds that the January 2010 VA examiner's opinion is more probative evidence demonstrating that the July 2007 MRI findings do not, in fact, represent an actual disabling pathology.  The VA examiner, citing a medical study from The New England Journal of Medicine, concluded that Schmorl's nodules were a common albeit abnormal finding in cases of DDD, but that they had no pathophysiological significance, did not cause pain, did not "pinch" nerves, and did not require surgical treatment.  The study indicated that the presence of Schmorl's nodules was so common that they could be considered a normal finding and not a disabling process as they were present on MRIs of patients who complained of back pain as well as those who did not.  Thusly, the VA examiner concluded that the July 2007 MRI findings do not indicate any significant orthopedic pathology and that these MRI findings are not associated with the Veteran's history of a low back injury in military service.  The Board assigns greater probative weight on the opinion of the January 2010 VA examiner, who found that that the Veteran did not presently have any orthopedically disabling process of his thoracic spine and upper back that could be objectively linked to his military service, including his history of falling down during active duty.  The VA examiner had the benefit of a full review of the entire relevant clinical record, and arrived at his medical conclusions after consideration of Dr. Soriano's supportive medical opinion and the medical study of The New England Journal of Medicine regarding the clinical non-significance of the presence of Schmorl's nodules on the spines of patients who report having active back pain as well as those who are asymptomatic.  As the weight of the objective evidence indicates that the Veteran does not presently have a diagnosis of an actual chronic disabling condition of his thoracic spine, much less one that is linked to service, his claim for service connection in this regard must be denied.  [See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992): To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.]

The Board takes note of the Veteran's account of experiencing subjective neck and upper back pain ever since his accidental fall in his last period of active service.  While this is evidence that could potentially establish chronicity and continuity of symptomatology with service, the Board notes that these symptoms have been clinically attributed to the Veteran's aging process and its related degenerative orthopedic effects and not to his established incident of a low back injury following an accidental fall in service.  Furthermore, the clinical evidence also indicates that the Veteran's accounts of neck and upper back pain were attributable, in part, to malingering.  Therefore, the Board finds the Veteran's account of experiencing neck and upper back pain prior to July 2007 (when a clinical diagnosis of DDD at the C3-C4 cervical vertebrae was established) to be non-credible for purposes of establishing chronicity with service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To the extent that the Veteran seeks to establish a link between his claimed upper back disability with his military service based on his personal knowledge of orthopedic medicine and his own clinical history, the Board notes that the record does not indicate that the Veteran is a physician or other accredited medical professional.  Thus, as he is a layperson who does not possess the requisite medical training to make diagnoses or present opinions on matters of medical causation and etiology, his statements in this regard are accorded no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Based on the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic upper back disability, to include the thoracic and cervical spine.  His appeal must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic upper back disability, to include the thoracic and cervical spine, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


